—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of burglary in the second degree (Penal Law § 140.25 [2]), petit larceny (Penal Law § 155.25) and criminal mischief in the fourth degree (Penal Law § 145.00 [1]). We reject defendant’s contention that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Additionally, defendant’s challenge to the “recent and exclusive possession” portion of the charge is not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to reach it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]; *1100People v Dugan, 238 AD2d 922, lv denied 90 NY2d 857). (Appeal from Judgment of Monroe County Court, Marks, J.—Burglary, 2nd Degree.) Present—Pine, J. P., Hayes, Wisner, Balio and Fallon, JJ.